Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 21-39 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.

Response to Arguments
The 35 USC 101 rejections have been withdrawn in view of the entered amendments and the remarks with respect to the definitions provided by the instant specification’s [0150]-[0151].

Applicant's arguments with respect to the amended claims in view of the prior art have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22, 24, 25, 27, 29, 31, 32, 34, 36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Navon et al (US Pub. No. 2015/0097915), hereafter, “Navon,” in view Tandon et al (US Pub. No. 2014/0019883), hereafter, “Tandon.”
 
As to claim 1, Navon discloses a method for reconfiguring incoming streams from a plurality of video streams to achieve visual consistency for a plurality of participants of a communication session (Title/Abstract), comprising:
analyzing a plurality of renderings depicting the plurality of participants of the communication session to detect one or more discrepancies with respect to one or more display properties of the depicted participants ([0026]-[0027], particularly, “For each incoming video feed from a participant, the MCU detects a “region of Interest” (ROI). The ROI may be the participant's face. It is understood that face detection algorithms may be used to detect a participant's face… The algorithm, whether performed by the MCU or the participant's camera, may utilize a ratio to obtain a desired output. For instance, "in_ratio(k)" (where k is a participant identifier) can be used to refer to the ratio between the ROI area and the full image area in participant k's input stream.  For each particular layout (1) in which the particular participant is to be shown the MCU will perform various functions in furtherance of the algorithm. The MDU determines the relative size of the participant's face that is to be shown for each participant in that layout. This may be done by selecting a scale that is equal to the max “in-ration” for all participants that are to be seen in a layout 1.”),
generating communication data for causing one or more computing devices of the plurality of participants to display one or more user interfaces comprising the rendering depicting the participant having an adjusted display property and other renderings depicting  the other participants of the plurality of participants wherein the adjusted display property aligns the rendering depicting the participant with the other renderings depicting the other participants ([0026]-[0027], particularly, “For each particular layout (1) in which the particular participant is to be shown the MCU will perform various functions in furtherance of the algorithm. The MDU determines the relative size of the participant's face that is to be shown for each participant in that layout. This may be done by selecting a scale that is equal to the max “in-ration” for all participants that are to be seen in a layout 1. The MCU will then center the images sent by all participants so that the ROI is the center of the image. The MCU then crops the image to fit the desired relative size. If necessary, the MCU can scale up the cropped images to that they will fit the desired resolution for a view port. The MCU will encode the layouts as separate video streams and send them to the conference participants.”),
causing a transmission of the communication data to the one or more computing devices of the plurality of participants of the communication session, the communication data causing the one or more computing devices to concurrently display the one or more user interfaces comprising the rendering depicting the participant having the adjusted display property based on other display properties of the other renderings depicting the other participants ([0026]-[0027], particularly, “For each particular layout (1) in which the particular participant is to be shown the MCU will perform various functions in furtherance of the algorithm. The MDU determines the relative size of the participant's face that is to be shown for each participant in that layout. This may be done by selecting a scale that is equal to the max “in-ration” for all participants that are to be seen in a layout 1. The MCU will then center the images sent by all participants so that the ROI is the center of the image. The MCU then crops the image to fit the desired relative size. If necessary, the MCU can scale up the cropped images to that they will fit the desired resolution for a view port. The MCU will encode the layouts as separate video streams and send them to the conference participants.”).
However, Navon does not disclose the one or more discrepancies are between a rendering depicting a participant and other renderings depicting other participants of the communication session. That is, Navon discloses the discrepancies are detected between the participants and a defined metrics (e.g. a ratio and a defined center) and adjusted with respect to those metrics, not between each other.
However, Tandon discloses analyzing a plurality of renderings depicting the plurality of participants of the communication session to detect one or more discrepancies between a rendering depicting a participant and other renderings depicting other participants of the communication session with respect to one or more display properties of the depicted participants (Fig. 8 and [0070], particularly, “In particular, video 511 has been modified based on the share of display space 521 occupied by object 501 relative to the share of display space 523 occupied by object 503 in view 803. In view 803, object 501 occupies approximately ⅓ of display space 521, whereas object 503 occupies ⅔ of display space 523. It is therefore determined that the share of display space 521 occupied by object 501 be increased in order to substantially equalize the relative shares.” With objects being participants, see [0020], “The captured video includes objects corresponding to the participants.”)
aligning the rendering depicting the participant with the other renderings depicting the other participants (Fig. 8 and [0070]-[0071], particularly, “In particular, video 511 has been modified based on the share of display space 521 occupied by object 501 relative to the share of display space 523 occupied by object 503 in view 803. In view 803, object 501 occupies approximately ⅓ of display space 521, whereas object 503 occupies ⅔ of display space 523. It is therefore determined that the share of display space 521 occupied by object 501 be increased in order to substantially equalize the relative shares.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Navon and Tandon in order to provide a means of efficiently equalizing the sizes of participants in video conferences so as to provide a better experience for all users.


As to claims 27 and 34, they are rejected by a similar rationale by that set forth in claim 1’s rejection.

 As to claims 22, 29, and 36, the teachings of Navon and Tandon as combined for the same reasons set forth in claim 1 and further discloses the display property comprises a size of the rendering of the participant of the communication session, wherein the discrepancy with the one or more display properties comprises a size that is different from the rendering of another participant of the communication session, wherein the scale of the rendering of the participant having the adjusted display property is corrected to align with the rendering of the participants of the communication session (Navon, [0026]-[0027], particularly, “For each particular layout (1) in which the particular participant is to be shown the MCU will perform various functions in furtherance of the algorithm. The MDU determines the relative size of the participant's face that is to be shown for each participant in that layout. This may be done by selecting a scale that is equal to the max “in-ration” for all participants that are to be seen in a layout 1. The MCU will then center the images sent by all participants so that the ROI is the center of the image. The MCU then crops the image to fit the desired relative size. If necessary, the MCU can scale up the cropped images to that they will fit the desired resolution for a view port. The MCU will encode the layouts as separate video streams and send them to the conference participants.” And Tandon, Fig. 8 and [0070], particularly, “In particular, video 511 has been modified based on the share of display space 521 occupied by object 501 relative to the share of display space 523 occupied by object 503 in view 803. In view 803, object 501 occupies approximately ⅓ of display space 521, whereas object 503 occupies ⅔ of display space 523. It is therefore determined that the share of display space 521 occupied by object 501 be increased in order to substantially equalize the relative shares.” With objects being participants, see [0020], “The captured video includes objects corresponding to the participants.”).

As to claims 24, 31, and 38, the teachings of Navon and Tandon as combined for the same reasons set forth in claim 1 and further discloses adjusting the display property further comprises adjusting one or more hardware parameters, wherein the hardware parameters are adjusted based on at least one of a user preference, user activity, and an analysis of the communication data (Navon, [0022], particularly, “Pan/tilt/zoom aspects of a camera may be adjusted either manually or automatically.”).

As to claims 25, 32, and 39, the teachings of Navon and Tandon as combined for the same reasons set forth in claim 1 and further discloses discloses the one or more hardware parameters comprise at least one of a zoom level or an angle of a camera associated with the participant of the communication session, wherein the adjusted display property comprises adjusting the zoom level or the angle of the camera to align a size of the rendering of the participant with a size of other renderings of other participants (Navon, [0022], particularly, “Pan/tilt/zoom aspects of a camera may be adjusted either manually or automatically.”)


Claims 21, 28, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Navon and Tandon in view of Nourbakhsh (US Pub. No. 2014/0002586).

 As to claims 21, 28, and 35, the combination of Navon and Tandon discloses the parent claim but does not disclose display property comprises an orientation of the rendering of the participant of the communication session, wherein the discrepancy with the one or more display properties comprises an eye gaze direction that is opposite a rendering of another participant of the communication session, wherein the rendering of the participant having the adjusted display property is a mirrored version of the rendering having the discrepancy. 

However, Nourbaksh discloses display property comprises an orientation of the rendering of the participant of the communication session, wherein the discrepancy with the one or more display properties comprises an eye gaze direction that is opposite a rendering of another participant of the communication session, wherein the rendering of the participant having the adjusted display property is a mirrored version of the rendering having the discrepancy (Abstract, if the eye gaze direction is “opposite a rendering of another participant,” the system will necessarily provide “a mirrored version of the rendering”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Navon and Tandon with Nourbaksh in order to provide a means of adjusts participants eye gazes so that they appear more engaged with other participants. 

Claims 23, 26, 30, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Navon and Tandon in view of Watson et al (US Pub. No. 2012/0314015), hereafter, “Watson.”

As to claims 23, 30, and 37, the combination of Navon and Tandon discloses the parent claim but does not the display property comprises an intensity level of a light applied to the participant of the communication session, wherein the intensity level of the light is adjusted based on at least one of a user preference, user activity, and an analysis of the communication data.
However, Watson discloses the display property comprises an intensity level of a light applied to the participant of the communication session, wherein the intensity level of the light is adjusted based on at least one of a user preference, user activity, and an analysis of the communication data (Abstract, particularly, “The video streams may be analyzed for feature points, such as furniture, light fixtures, window frames and so forth. The video streams may be processed to make the video qualities of the video streams, such as scale, color, brightness and so forth, more consistent with each other.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Navon and Tandon with Watson in order to provide a means of normalizing the lighting and brightness aspects of different video streams in order to provide a consistent experience for end users.

 As to claims 26 and 33, the combination of Navon and Tandon discloses the parent claim but does not disclose the one or more hardware parameters comprises an intensity level of a lighting device associated with the participant of the communication session, wherein the adjusted display property comprises adjusting the intensity level of the lighting device to align a brightness of the rendering of the participant with a brightness of other renderings of other participants.
However, Watson discloses the one or more hardware parameters comprises an intensity level of a lighting device associated with the participant of the communication session, wherein the adjusted display property comprises adjusting the intensity level of the lighting device to align a brightness of the rendering of the participant with a brightness of other renderings of other participants (Abstract, particularly, “The video streams may be analyzed for feature points, such as furniture, light fixtures, window frames and so forth. The video streams may be processed to make the video qualities of the video streams, such as scale, color, brightness and so forth, more consistent with each other.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Navon and Tandon with Watson in order to provide a means of normalizing the lighting and brightness aspects of different video streams in order to provide a consistent experience for end users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452